Title: To James Madison from Charles Haumont, 25 April 1809 (Abstract)
From: Haumont, Charles
To: Madison, James


25 April 1809, Sapelo Island, Georgia. Haumont congratulates JM on becoming president. He claims to have served with the French forces during the Yorktown campaign aboard the frigate Concorde. French is now a fashionable language being taught in America, yet the most popular instruction book is defective. Haumont wishes to publish a French grammar that will be useful in American schools, but he lacks the capital. Solicits JM’s aid in raising the necessary funds.
